J. A17038/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA            :     IN THE SUPERIOR COURT OF
                                        :           PENNSYLVANIA
                  v.                    :
                                        :
LAQUANTA CHAPMAN,                       :          No. 175 EDA 2020
                                        :
                       Appellant        :


         Appeal from the PCRA Order Entered November 13, 2019,
             in the Court of Common Pleas of Chester County
            Criminal Division at No. CP-15-CR-0002897-2009



COMMONWEALTH OF PENNSYLVANIA            :     IN THE SUPERIOR COURT OF
                                        :           PENNSYLVANIA
                  v.                    :
                                        :
LAQUANTA CHAPMAN,                       :          No. 176 EDA 2020
                                        :
                       Appellant        :


         Appeal from the PCRA Order Entered November 13, 2019,
             in the Court of Common Pleas of Chester County
            Criminal Division at No. CP-15-CR-0004895-2008


BEFORE: BOWES, J., McCAFFERY, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:            FILED DECEMBER 23, 2020

      Laquanta Chapman appeals from the November 13, 2019 order, entered

by the Court of Common Pleas of Chester County, dismissing his petition for

relief filed pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A.

§§ 9541-9546. After careful review, we affirm.
J. A17038/20

        The relevant facts and procedural history of this case are as follows:

              On October 30, 2008, [appellant] shot and killed his
              sixteen (16) year-old neighbor, Aaron Turner, in the
              basement of [appellant’s] residence. Subsequently,
              with the assistance of his younger cousin, Bryan Byrd,
              [appellant] dismembered the victim’s body and
              disposed of the remains in the trash.

              Several weeks later, law enforcement officers
              investigating the sale of illicit narcotics from
              [appellant’s] premises obtained a warrant to search
              the premises for evidence of drug activity. In the
              course of executing that search warrant[,] on
              November 15, 2008, police discovered an abundance
              of residual, physical evidence from the killing and
              dismemberment of Mr. Turner.         [Appellant] was
              arrested and charged with murder and other related
              offenses, and the Commonwealth tendered notice of
              its intention to pursue the death penalty.

PCRA court Rule 907 notice of intent to dismiss, 10/8/19 at 2 n.3.

        A jury convicted appellant of first-degree murder1 and other related

offenses on November 9, 2012. The jury subsequently determined that the

death penalty should be imposed. See id. Appellant filed a direct appeal with

our supreme court pursuant to 42 Pa.C.S.A. § 9711(h)(1). The court affirmed

the judgment of sentence, but vacated the imposition of the death penalty

and remanded for the trial court to impose a sentence of life imprisonment

without the possibility of parole. See Commonwealth v. Chapman, 136

A.3d 126, 134 (Pa. 2016). Accordingly, the trial court resentenced appellant

on August 16, 2016.




1   18 Pa.C.S.A. § 2502(a).


                                       -2-
J. A17038/20

      Appellant filed a direct appeal from the trial court’s resentencing order.

A previous panel of this court affirmed appellant’s judgment of sentence on

March 27, 2018.         See Commonwealth v. Chapman, 188 A.3d 565

(Pa.Super. March 27, 2018) (unpublished memorandum). Appellant did not

file a petition for allowance of appeal with our supreme court.

      Appellant timely filed the instant counseled PCRA petition on March 25,

2019. On October 8, 2019, the PCRA court entered a notice of its intent to

dismiss   appellant’s    PCRA    petition   without   a   hearing   pursuant   to

Pa.R.Crim.P. 907. Appellant did not file a response. On November 13, 2019,

the PCRA court entered an order dismissing appellant’s PCRA petition without

a hearing.

      Appellant filed timely notices of appeal on December 12, 2019, in

compliance with Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018), and

its progeny. On December 20, 2019, the PCRA court ordered appellant to file

a concise statement of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(b).      Appellant filed his Rule 1925(b) statement with the

Chester County Clerk of Courts, while also serving the Commonwealth with a

copy, on January 6, 2020.       On January 14, 2020, the PCRA court filed its

opinion pursuant to Pa.R.A.P. 1925(a).2

      Appellant raises the following issues for our review:




2The PCRA court’s Rule 1925(a) opinion adopts the reasoning set forth in its
Pa.R.Crim.P. 907(1) notice.


                                       -3-
J. A17038/20


             I.     Were [a]ppellant’s claims intentionally waived
                    or abandoned?

             II.    Did the PCRA [c]ourt err in failing to find merit
                    to [a]ppellant’s claim of after-discovered
                    evidence that the lead homicide detectives
                    committed criminal misconduct rendering the
                    evidence and the verdict unreliable, violating
                    [a]ppellant’s Fourth, Sixth and Fourteenth
                    Amendment rights?

             III.   Did the PCRA [c]ourt err, violating [a]ppellant’s
                    rights pursuant to the Sixth and Fourteenth
                    Amendments of the U.S. Constitution and
                    Article I, sec. 9 of the Pennsylvania Constitution
                    in finding that [a]ppellant’s trial and appellate
                    counsel were not ineffective for failing to make
                    the correct argument in relation to the [m]otion
                    to [s]uppress?

             IV.    Did the PCRA [c]ourt err, violating [a]ppellant’s
                    rights pursuant to the Sixth and Fourteenth
                    Amendments of the U.S. Constitution and
                    Article I, sec. 9 of the Pennsylvania Constitution
                    in finding that trial counsel’s agreement to
                    admission of inconclusive DNA results without
                    an on-record colloquy reflecting [a]ppellant’s
                    understanding of the consequences of counsel’s
                    actions and his consent thereto, did not violate
                    [a]ppellant’s      right    to    confront     the
                    Commonwealth’s witnesses against him?

Appellant’s brief at 3.

        In his first issue, appellant contends that his claims should not be

considered waived or abandoned even though the PCRA court judge did not

directly receive a copy of appellant’s Pa.R.A.P. 1925(b) statement. (Id. at 8.)

        Pennsylvania Rule of Appellate Procedure 1925(b) provides, in relevant

part:



                                       -4-
J. A17038/20


           (3)    Contents of order. The judge’s order directing
                  the filing and service of a Statement shall
                  specify:

           ....

                  (iii)   that the Statement shall be
                          served on the judge pursuant to
                          paragraph (b)(1) and both the
                          place the appellant can serve
                          the Statement in person and the
                          address to which the appellant
                          can mail the Statement.             In
                          addition, the judge may provide an
                          email, facsimile, or other alternative
                          means for the appellant to serve the
                          Statement on the judge; and

                  (iv)    that any issue not properly included
                          in the Statement timely filed and
                          served pursuant to subdivision (b)
                          shall be deemed waived.

Pa.R.A.P. 1925(b)(3) (emphasis added).

     The PCRA court notes that appellant failed to serve his Rule 1925(b)

statement upon the PCRA court. The record reflects the PCRA court entered

the following Rule 1925(b) order:

           AND NOW, this 20th day of December, 2019, it is
           hereby ORDERED that pursuant to Pa.R.A.P. 1925(b),

                  Teri B. Himebaugh, Esquire
                  1400 Spring Garden Street. #911
                  Philadelphia, Pennsylvania 19130

           is hereby ORDERED to file of record and serve upon
           the undersigned, a concise statement (“Statement”)
           of the errors complained of on appeal in the above
           captioned matter. The Statement must be filed of
           record. The Statement must be served upon the
           undersigned pursuant to Pa.R.A.P. No. 1925(b)(1).


                                       -5-
J. A17038/20


             The Statement must be filed and served no later than
             twenty-one (21) days from the date of the entry on
             the docket of this Order. Any issue not properly
             included in the Statement timely filed and served
             pursuant to Pa.R.A.P. No. 1925(b) shall be deemed
             waived.    Attention is directed to Pa.R.A.P. No.
             1925(b)(4) which sets forth requirements for the
             Statement.

PCRA court order, 12/20/19.

       Here, the PCRA court’s December 20, 2019 order failed to specify both

the place and address where appellant could serve his Rule 1925(b) statement

on the PCRA judge in person, as required by Pa.R.A.P. 1925(b)(3)(iii). As the

PCRA      court’s   Rule    1925(b)     order    failed    to   comply   with

Pa.R.A.P. 1925(b)(3)(iii), we decline to find waiver. See Commonwealth v.

Jones, 193 A.3d 957, 961 (Pa.Super. 2018) (declining to find waiver where

Rule 1925(b) order is deficient). Accordingly, we shall proceed to address

appellant’s remaining three issues.

       In reviewing the denial of a PCRA petition:

             [o]ur standard of review . . . is limited to examining
             whether the evidence of record supports the court’s
             determination and whether its decision is free of legal
             error. Commonwealth v. Conway, 14 A.3d 101
             (Pa.Super. 2011), appeal denied, [], 29 A.3d 795
             ([Pa.] 2011). This Court grants great deference to the
             findings of the PCRA court if the record contains any
             support for those findings.       Commonwealth v.
             Boyd, 923 A.2d 513 (Pa.Super. 2007), appeal
             denied, [], 932 A.2d 74 ([Pa.] 2007).

Commonwealth v. Beatty, 207 A.3d 957, 960-961 (Pa.Super. 2019),

appeal denied, 218 A.3d 850 (Pa. 2019).



                                      -6-
J. A17038/20

        Where a PCRA court has dismissed a petitioner’s petition without an

evidentiary hearing, as was the case here, we review the PCRA court’s decision

for an abuse of discretion. See Commonwealth v. Roney, 79 A.3d 595, 604

(Pa. 2013), certiorari denied, 574 U.S. 829 (2014). Moreover,

             the right to an evidentiary hearing on a
             post-conviction petition is not absolute. It is within
             the PCRA court’s discretion to decline to hold a hearing
             if the petitioner’s claim is patently frivolous and has
             no support either in the record or other evidence. It
             is the responsibility of the reviewing court on appeal
             to examine each issue raised in the PCRA petition in
             light of the record certified before it in order to
             determine if the PCRA court erred in its determination
             that there were no genuine issues of material fact in
             controversy and in denying relief without conducting
             an evidentiary hearing.

Commonwealth v. Wah, 42 A.3d 335, 338 (Pa.Super. 2012) (citations

omitted).

             [T]o obtain reversal of a PCRA court’s decision to
             dismiss a petition without a hearing, an appellant
             must show that he raised a genuine issue of fact
             which, if resolved in his favor, would have entitled him
             to relief, or that the court otherwise abused its
             discretion in denying a hearing.

Commonwealth v. Johnson, 139 A.3d 1257, 1273 (Pa. 2016).

        In his second issue, appellant contends that Detective Gerald Pawling’s3

criminal convictions “serve as the basis for the after-discovered evidence

claim” and rendered the evidence and trial verdict unreliable, thereby violating




3   Detective Pawling was a member of the Coatesville Police Department.


                                      -7-
J. A17038/20

appellant’s Fourth, Sixth, and Fourteenth Amendment rights. (See appellant’s

brief at 11, 15.) Specifically, appellant argues:

            The PCRA [c]ourt misunderstood the nature of the
            after[-]discovered evidence.         Appellant is not
            asserting, as the PCRA [c]ourt apparently believes,
            that there were allegations by the DAO [Chester
            County District Attorney’s Office] of misconduct by
            [Detective] Pawling which were directly related to the
            instant case. Appellant agrees that the DAO did not
            investigate or charge [Detective] Pawling in relation
            to any of his actions in the instant case.

            Rather, [a]ppellant is asserting that [Detective]
            Pawling’s convictions are after[-]discovered evidence
            that [Detective] Pawling had a history/habit of
            misconduct significant for the tampering with police
            evidence, forgery and tampering with public records.

Id. at 15 (citations omitted).      However, appellant then asserts that a

photograph of cocaine, found in Detective Pawling’s home during the DAO

investigation, shows the detective fabricated evidence after the fact “to

corroborate a previously fabricated [a]ffidavit of [p]robable cause” which “is

substantive evidence of an intentional attempt to cover up prosecutorial/police

wrongdoing.” Id. at 16 (citations omitted).

      The PCRA enumerates after-discovered evidence as a claim cognizable

for post-conviction collateral relief.   See 42 Pa.C.S.A. § 9543(a)(2)(vi).

Specifically, the PCRA defines such a claim as a conviction or sentencing

resulting from, “[t]he unavailability at the time of trial of exculpatory evidence

that has subsequently become available and would have changed the outcome

of the trial if it had been introduced.” Id. Both this court and our supreme



                                      -8-
J. A17038/20

court have further explained that, in order to be eligible for relief under an

after-discovered evidence claim,

            a petitioner must prove that “(1) the evidence has
            been discovered after trial and it could not have been
            obtained at or prior to trial through reasonable
            diligence; (2) the evidence is not cumulative; (3) it is
            not being used solely to impeach credibility; and (4) it
            would likely compel a different verdict.”

Commonwealth v. Johnson, 179 A.3d 1105, 1123 (Pa.Super. 2018),

appeal denied, 197 A.3d 1174 (Pa. 2018), quoting Commonwealth v. Cox,

146 A.3d 221, 228 (Pa. 2016). In cases involving criminal charges being filed

against and/or convictions of police officers involved in the underlying case, a

petition must show a nexus between his or her case and the officer’s alleged

misconduct. See Commonwealth v. Foreman, 55 A.3d 532, 537 (Pa.Super.

2012).

      The PCRA court thoroughly addressed this issue as follows:

            . . . . Assuming that [appellant] is contending that
            [Detective] Pawling’s arrest and subsequent guilty
            pleas, in unrelated matters, somehow constitute
            after-discovered evidence in the present case which
            would require a new trial and/or dismissal of charges;
            the [PCRA c]ourt disagrees.

            . . . [Detective] Pawling pled guilty on July 30, 2014
            (approximately two (2) years after [appellant]’s trial
            concluded). . . .

            . . . [O]n July 5, 2012, prior to the commencement of
            [appellant]’s trial, Assistant District Attorney
            Michelle E. Frei, Esquire, provided a letter to defense
            [trial] counsel, Evan Kelly, Esquire and Michael J.
            Farrell, Esquire stating:



                                     -9-
J. A17038/20


                 This letter is to inform you that the [DAO]
                 has been notified that the Pennsylvania
                 Office of the Attorney General (the “AG”)
                 has opened an investigation into the
                 Coatesville Police Department. The DAO
                 is not the prosecuting agency in this
                 investigation. Any inquiries should be
                 directed to the AG. Because this is an
                 investigation      and    there    are   no
                 convictions, the DAO’s position is that this
                 investigation is not admissible in any
                 trials.

           See July 5, 2012 [l]etter of Assistant District Attorney,
           Michelle Frei, Esquire.

           Ms. Frei’s letter clearly placed the defense on notice
           . . . of the pending investigation by the AG into the
           Coatesville Police Department. . . . [Appellant]’s trial
           concluded on November 12, 2012 . . . .

           On April 9, 2014, [Detective] Pawling entered open
           guilty pleas . . . .

           . . . . The [PCRA c]ourt takes judicial notice of that
           plea colloquy. . . . Moreover, there were no
           allegations that [Detective] Pawling concealed,
           mishandled or otherwise tampered with
           evidence to affect the outcome of any trials.

           . . . . [W]e are now able to conclude that any alleged
           police misconduct was clearly unrelated to the present
           matter . . . .

           . . . . [T]he AG’s investigation was irrelevant at the
           time of [appellant]’s trial because it did not result in
           any      charges   being    brought    against   either
           [Detective] Pawling or [Sergeant] McEvoy.


PCRA court Rule 907 notice of intent to dismiss, 10/8/19 at 2 n.3 pp. 7-9

(emphasis added). The PCRA court also noted that as part of the pre-trial




                                    - 10 -
J. A17038/20

discovery process, the Commonwealth sent a letter to appellant’s trial counsel

concerning the photograph of the cocaine. (Id. at 2 n.3 at 10.)

        Accordingly, we find the PCRA court did not abuse its discretion in finding

that appellant failed to establish a nexus between his case and any misconduct

on the part of Detective Pawling that would have led to a different result at

trial. Therefore, appellant’s second issue is without merit.

        In his third issue, appellant contends trial counsel and appellate counsel

rendered ineffective assistance by failing “to make the correct argument in

relation to the motion to suppress, violating appellant’s rights under the

Confrontation Clause.”       (Appellant’s brief at 25 (extraneous capitalization

omitted).) Specifically, appellant contends counsel should have “challeng[ed]

the veracity of the averments in the affidavit of probable cause during the

suppression motion and appellate court proceedings.” (Id. at 31 (extraneous

capitalization omitted).) The gist of appellant’s argument is that because the

initial search warrant sought crack cocaine and none was found, it establishes

a “possible motive” that the “detectives used non-existent cocaine sales to

non-existent Cis[4] as a ruse in order to obtain evidence related to the missing

person case.”5 (Id. at 27, 29.)

        Initially, we note that,

              [a] claim that has been previously litigated is not
              cognizable for collateral relief.    42 Pa.C.S.A.

4   Confidential informants.

5   At the time, the victim in this case was missing.


                                       - 11 -
J. A17038/20


             § 9544(a)(2). The PCRA defines a matter as having
             been previously litigated when “the highest appellate
             court in which the petitioner could have had review as
             a matter of right has ruled on the merits of the issue.”
             Id. “[T]he fact that a petitioner presents a new
             argument or advances a new theory in support of a
             previously litigated issue will not circumvent the
             previous litigation bar.” Commonwealth v. Burkett,
             5 A.3d 1260, 1270 (Pa.Super. 2010), citing
             Commonwealth v. Hutchins, 760 A.2d 50
             (Pa.Super. 2000).

Commonwealth v. Roane, 142 A.3d 79, 94 (Pa.Super. 2016). A claim is

previously litigated if “it has been raised in the trial court, the trial court has

ruled on the merits of the issue and the petitioner did not appeal.”

42 Pa.C.S.A. § 9544(a) (1). An allegation is waived “if the petitioner could

have raised it but failed to do so before trial, at trial, on appeal or in a prior

state    post-conviction   proceeding.”    42   Pa.C.S.A.    § 9544(b).       See

Commonwealth v. Smith, 17 A.3d 873, 883 (Pa. 2011).

        On May 13, 2011, appellant filed a pro se omnibus motion to suppress

physical evidence.6 Appellant asserted that the affiants deliberately misstated

the facts in the search warrant.       (Motion to suppress physical evidence,

5/13/11 at unnumbered 1 ¶¶ 3, 7.) Then, as part of an omnibus pre-trial

motion, counsel filed a motion for disclosure of confidential informants on

October 31, 2011.          Appellant asserted, as he does here, that the


6 We note that appellant filed a prior motion to suppress evidence on April 27,
2010, alleging, among other things, that the affidavit of probable cause did
not provide any background for the credibility of the three individual sources
referenced therein. (See motion to suppress, 4/27/10 at unnumbered 2 ¶ 8.)
The suppression court denied this motion on July 20, 2010.


                                      - 12 -
J. A17038/20

Commonwealth willfully included misstatements of fact in the affidavit of

probable cause; to-wit, that two anonymous CIs purchased crack cocaine from

appellant when the CIs never participated in controlled buys. (See motion for

disclosure of confidential informants, 10/31/11 at unnumbered 3 ¶10.)

      A suppression hearing was held on November 10, 2011.                    The

suppression court denied appellant’s motion to suppress, concluding that the

police’s failure to find crack cocaine was not a satisfactory basis for concluding

that the police affiants had an ulterior motive to fabricate the information

contained in the affidavit of probable cause.        (See notes of testimony,

11/10/11 at 24, 26.) On direct appeal, appellant challenged only the breadth

of the search warrant; he did not challenge the veracity of the police affiants.

(See appellant’s brief at 4; see also Commonwealth v. Chapman, 136 A.3d

126, 129 (Pa. 2016) (finding appellant offered no argument assailing the

quality or veracity of the information collected by affiants).)     As appellant

raised the affiants’ veracity and motive before the suppression court, and did

not raise it on appeal, we find that appellant’s claim was previously litigated

and he is not entitled to PCRA relief.

      Even had the issue not been previously litigated, no relief is warranted.

In evaluating claims of ineffective assistance of counsel, “counsel is presumed

to have rendered effective assistance.”       Commonwealth v. Sepulveda,

55 A.3d 1108, 1118 (Pa.Super. 2012).

            To overcome this presumption, [a]ppellant must
            establish three factors. First, that the underlying


                                     - 13 -
J. A17038/20


            claim has arguable merit. Second, that counsel had
            no reasonable basis for his action or inaction. In
            determining whether counsel’s action was reasonable,
            we do not question whether there were other more
            logical courses of action which counsel could have
            pursued; rather, we must examine whether counsel’s
            decisions had any reasonable basis.          Finally,
            [a]ppellant must establish that he has been
            prejudiced by counsel’s ineffectiveness; in order to
            meet this burden, he must show that but for the act
            or omission in question, the outcome of the
            proceedings would have been different. A claim of
            ineffectiveness may be denied by a showing that the
            petitioner’s evidence fails to meet any of these
            prongs.

Commonwealth v. Washington, 927 A.2d 586, 594 (Pa. 2007) (citations

and quotation marks omitted).

            [A] PCRA petitioner will be granted relief only when he
            proves, by a preponderance of the evidence, that his
            conviction or sentence resulted from the [i]neffective
            assistance of counsel which, in the circumstances of
            the particular case, so undermined the truth-
            determining process that no reliable adjudication of
            guilt or innocence could have taken place.

Commonwealth v. Spotz, 84 A.3d 294, 311 (Pa. 2014) (internal quotation

marks omitted; some brackets in original).

      “A failure to satisfy any prong of the test for ineffectiveness will require

rejection of the claim.”   Commonwealth v. Watson, 835 A.2d 786, 793

(Pa.Super. 2003).     Furthermore, “a court is not required to analyze the

elements of an ineffectiveness claim in any particular order of priority; instead,




                                      - 14 -
J. A17038/20

if a claim fails under any necessary element of the Strickland7 test, the court

may proceed to that element first.” Commonwealth v. Lesko, 15 A.3d 345,

374 (Pa. 2011).    “If it is clear that [a]ppellant has not demonstrated that

counsel’s act or omission adversely affected the outcome of the proceedings,

the claim may be dismissed on that basis alone and the court need not first

determine   whether    the   first   and   second   prongs   have   been   met.”

Commonwealth v Albrecht, 720 A.2d 693, 701 (Pa. 1998).

      “[I]f a search warrant is based upon an affidavit containing deliberate

or material misstatements, the search warrant is invalid.” Commonwealth

v. Antoszyk, 985 A.2d 975, 981 (Pa.Super. 2009), affirmed by a divided

court, 38 A.3d 816 (Pa. 2012).        “[M]isstatements of fact will invalidate a

search warrant and require suppression of the fruits of the search only if the

misstatements of fact are deliberate and material.”          Commonwealth v.

Baker, 24 A.3d 1996, 1017 (Pa.Super. 2011) (citations and italics omitted).

An appellant must make “a substantial preliminary showing that the false

statement was knowingly and deliberately made and was necessary for

probable cause.”    Commonwealth v. Simmons, 2020 WL 2120085 *4

(Pa.Super. May 4, 2020) (unpublished memorandum).




7 See Strickland v. Washington, 466 U.S. 668 (1984) (holding that to
establish ineffectiveness, appellant must show the underlying claim has
arguable merit, there was no reasonable basis for counsel’s actions or failure
to act, and appellant was prejudiced).


                                      - 15 -
J. A17038/20

      Here, appellant has not made a single showing that the police included

false information in the affidavit. (See notes of testimony, 11/10/11 at 3-27.)

Appellant failed to produce evidence, or point to any in the record, to support

his claim that the affiants knew the information was false and deliberately

included it in their application, or that they included it in reckless disregard for

whether it was true or false. See Commonwealth v. Iannaccio, 480 A.2d

966, 972 (Pa. 1984).        Further, in denying appellant’s initial motion to

suppress, the suppression court found:

            [T]he affidavit in support of warrant #1 contains ten
            (10) independent sources that believe the residence
            was being used in the sale of drugs and that three (3)
            individual sources over the past month confirmed that
            the suspected drug activity that had been taking place
            in the detached garage had moved to the rear door of
            the residence. Those ten (10) independent sources
            and three (3) individual sources and the information
            provided by them were corroborated by police
            observation and as such corroborate each other and
            are in fact corroborated by the police.

Suppression court order, 7/20/10 at 1 n.1 at 2. We, therefore, agree with the

PCRA court that there is no arguable merit to appellant’s claim of

ineffectiveness. Appellant’s failure to prove trial counsel’s ineffectiveness is

“fatal to his layered ineffectiveness claim.” Commonwealth v. Carson, 913

A.2d 220, 233 (Pa. 2006).

      In his final issue, appellant argues that trial counsel,

            ineffectively allowed the Commonwealth to admit DNA
            results which were inconclusive without consulting
            with his client and gaining his approval to do so first.
            Appellant avers that counsel’s failure to object to this


                                      - 16 -
J. A17038/20


            line of questioning and the admission of the DNA
            results served as a de facto equivalent of a
            stipulation.

Appellant’s brief at 35. Appellant cites to the trial transcript in support of his

claim. (Notes of testimony, 11/7/12 at 192-201.) Appellant further asserts

trial counsel’s failure to object to the DNA results deprived him of his

constitutional right to confront and cross-examine the DNA expert.          (See

appellant’s brief at 35.)

      Initially, we note that nowhere in the portion of the trial testimony

referenced by appellant is there any reference to inconclusive DNA test

results. Appellant does not assert any basis for trial counsel objecting to the

DNA results, and the case law cited by appellant,8 in regard to his de facto

stipulation argument, deals with actual, not de facto, stipulations.

            An appellate brief must provide citations to the record
            and to any relevant supporting authority. This Court
            will not become the counsel for an appellant, and will
            not, therefore, consider issues . . . which are not fully
            developed in [the] brief. Failing to provide factual
            background and citation to the record represent
            serious deviations from the briefing requirements of
            the Rules of Appellate Procedure.[9] An issue that is
            not properly briefed in this manner is considered
            waived, as such an omission impedes our ability to
            address the issue on appeal.




8See Commonwealth v. Davis, 322 A.2d 103 (Pa. 1974); Commonwealth
v. Overton, 352 Pa.Super. 1975); Commonwealth v. Bridell, 384 A.2d 942
(Pa.Super. 1978).

9 See Pa.R.A.P. 2119(c) (requiring “reference to the place in the record where
the matter referred to appears”).


                                      - 17 -
J. A17038/20

Commonwealth v. Einhorn, 911 A.2d 960, 970 (Pa.Super. 2006) (citations

and quotation marks omitted), appeal denied, 920 A.2d 831 (Pa. 2007).

See Commonwealth v. Ellis, 700 A.2d 948, 957 960, 969 (Pa.Super. 1997)

(finding issue waived where appellant fails to develop claim or cite to legal

authority in appellate brief), appeal denied, 727 A.2d 127 (Pa. 1998); see

also Commonwealth v. Brown, 161 A.3d 960, 969 (Pa.Super. 2017),

appeal denied, 176 A.3d 850 (Pa. 2017). Thus, appellant’s claim is waived.

Even if we were to review this claim, no relief would be warranted.

     The PCRA court concluded that appellant’s argument is belied by the

record.   (See PCRA court notice of intent to dismiss, 10/8/19 at 2 n.3 at

pp. 13-14.) We agree. As noted by the PCRA court, appellant fails to identify

or cite to any perceived agreement or stipulation with regard to the DNA

evidence. (Id.) Based on our review of the testimony of Katherine Cross, the

Commonwealth’s DNA and blood spatter expert, we can discern no such

agreement or stipulation as alleged by appellant. (See notes of testimony,

11/7/12 at 174-240.)

     Appellant additionally argues, that as a result of trial counsel’s actions

and/or omissions in this case, he did not have the opportunity to

cross-examine Ms. Cross on the nature of the DNA results. (See appellant’s

brief at 37-38.)   This claim is belied by the record as trial counsel did

cross-examine Ms. Cross.    (See notes of testimony, 11/7/12 at 236-240.)

Accordingly, we find that appellant’s fourth issue is without arguable merit,



                                   - 18 -
J. A17038/20

and the PCRA court did not abuse its discretion in denying this ineffective

assistance of counsel claim.

      Appellant has failed to show that “he raised a genuine issue of fact

which, if resolved in his favor, would have entitled him to relief, or that the

court otherwise abused its discretion in denying a hearing.” Johnson, 139

A.3d at 1273. Accordingly, we discern no error on the part of the PCRA court

in dismissing appellant’s petition without conducting an evidentiary hearing.

      For the foregoing reasons, we affirm the November 13, 2019 order of

the PCRA court.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/23/2020




                                    - 19 -